Citation Nr: 1803349	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-13 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to a compensable rating for scars of the head, face, and neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to April 1982.

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU come to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2014; a statement of the case was issued in March 2014; and a substantive appeal was received in April 2014.   

The Veteran's April 2014 substantive appeal (VA Form 9) included a request for a Board hearing in Washington, D.C.  The Veteran then submitted another VA Form 9 in May 2014.  In this latter VA Form 9, the Veteran stated that he did not want to testify before the Board.  The Board construes this as a withdrawal of his hearing request.  

With respect to the issue of entitlement to a compensable rating for scars of the head, face, and neck, the Board notes that this claim was denied by way of a June 2012 rating decision.  The Veteran submitted a timely notice of disagreement in May 2013 (Third party correspondence, 9/10/14).  The RO acknowledged the notice of disagreement in June 2013 (Correspondence, 9/10/14).  However, it never issued a statement of the case.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.


The issues of entitlement to a TDIU, and entitlement to a compensable rating for scars of the head, face, and neck is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, but without total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In January 2012 and July 2012 letters, VA sent the Veteran notification letters.  The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2017).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in April 2013 and September 2014.  As such, the Board will proceed to the merits of the appeal.

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships, and  

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  See 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  
If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Indeed, "VA must engage in a holistic analysis" that assess the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those symptoms; and assigns an evaluation that most nearly approximates the level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).


The Veteran underwent a VA examination in April 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that he lived alone and had no friends.  He stated that was not working; and that he hadn't worked in 15 years.  He used to work for UPS.  He also did private duty nursing.  He stated that his PTSD was getting worse and that he sees "ghosts" of dead shipmates more frequently.  He stated that he has trouble staying calm when he hears airplanes.  He reported that he is paranoid and therefore he cannot be around other people.  He stated that he is a loner and that he is unable to work for a boss.  He reported that he has had thoughts about suicide.  He stated that his symptoms won't go away and that medications are not helping.  He feels that bad things are always about to happen even when he knows better.  However, he denied anxiety and/or panic.  He stated that he has taken Risperdal, Haldol, and Zoloft.  He stated that he just finished a PTSD class, which made him feel worse.  

Upon examination, the Veteran displayed a depressed mood, suspiciousness, and disturbances of motivation and mood.  The examiner determined that his PTSD was manifested by difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a work like setting; an inability to establish and maintain effective relationships; and neglect of personal appearance and hygiene.  There was no anxiety; panic attacks; near-continuous depression affecting the ability to function independently appropriately and effectively; chronic sleep impairment; memory loss; flattened affect; circumstantial circumlocutory or stereotyped speech; speech intermittently illogical obscure or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting himself or others; intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene; or disorientation to time or place.  The examiner acknowledged that the Veteran reported hearing and seeing things.  However, the examiner found that there was no impairment of thought process or communication. 

The examiner opined that the Veteran was capable of managing his financial affairs.  He further opined that the Veteran's disability was manifested by occupational and social impairment with deficiencies in most areas, such as work school family relations judgment thinking and/or mood.

The examiner remarked that in addition to PTSD, the Veteran also had schizo-affective disorder.  The examiner noted that this disorder also carries its own propensity for paranoia and hallucinations.  He stated that it is not possible, without resort to mere speculation, to separate the two disabilities and apportion symptoms between them.  Nor was it possible to determine the impact on employability of each disability separately.  The Veteran also has a history of substance abuse; but he claimed he is dry now because it made his disabilities worse.   

The Veteran underwent another examination (from the same VA examiner) in September 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that since the previous examination, he has continued to struggle; and he remains largely isolated out of "paranoia" and fear.  He stated that he continues to see "ghosts."  He stated that he has tried to obtain
employment, and has been in a VA program, but was unable to continue due to isolation and missing appointments.  He reported that he continued to "dabble"
in cocaine.  He was frustrated with treatment and has, without his psychiatrist's knowledge, doubled up on his prescriptions in an effort to obtain relief.  The examiner stated that "It would be possible to cut and past the last report, as almost nothing has changed in the intervening time except that the Veteran feels worse now than before."  He denied depression, suicidal ideation, panic, and anxiety.

Upon examination, the Veteran displayed the same symptoms as at his previous examination.  He was alert, cooperative, and casually but neatly dressed.  He was missing many teeth.  He had a depressed mood; and his affect was inappropriate to mood.  He continued to hear and see things.  He had no suicidal ideation; but he did have passive thoughts.  

The examiner found that the Veteran had serious subjective symptoms; persistent depression; paranoia; no motivation; some hallucinations and delusions.  He also had serious objective symptoms such as poor judgment; inability to make important life decisions; unable to care for his house.  Finally, he had serious impairment in social/familial/occupational, or school functioning (e.g., no or very few friends; avoids few friends, avoids important family members).  The examiner once again found that the Veteran's disability was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He assigned a GAF of 45.  

The Board notes that psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V) has been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-V.  The DSM-V does not contain information regarding GAF scores.  However, since much of the relevant evidence in this case was obtained during the time period that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) was in effect, the Board will still consider this information as relevant to this appeal. Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-V.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2016).

Subsequent treatment records reflect GAF scores of 50 and 51 in September 2016 and March 2016 respectively (CAPRI, 2/10/17, pgs. 97, 33).  A December 2014 treatment record reflects that the Veteran "is unable to work in the kitchen as it triggers memories of his time in the military when he got sick." (Id., p. 157).  The Veteran was apparently working in November 2015, as evidenced by a treatment report that stated that the Veteran has "frequent exposure to hospital patients given his work environment." (Id., p. 107).  Subsequent treatment reports dated January 2016, May 2016, and July 2016 also reflect that the Veteran was working (Id., pgs. 65, 34, 12).  On several occasions, the Veteran was noted to have been oriented to person, place, and time; that he did not have cognitive impairments; and that he had coherent speech (Id., pgs. 126, 66, 49, 47, 22).       

A March 2016 outpatient Mental Status Examination reflects that the Veteran was keeping busy working, although sometimes he did not want to leave the house.  For the past couple months, he reported having been "in a funk" being around all these people and feeling paranoid (like someone is out to get him).  He stated that he wants a letter from his supervisor stating that he is having problems.  The Veteran continued to live by himself; and stated that things at home are okay.  He stated that things at work are "so-so."  He stated that he does not, and cannot, work every day.  

Upon examination, the Veteran was casually dressed with good hygiene.  He was cooperative and had good eye contact and normal psychomotor activity.  His speech was of a normal rate and rhythm.  His thought process was logical and goal directed.  The Veteran continued to see and hears things; and he reported some paranoia.  He reported some hopelessness, helplessness, worthlessness, and guilt all the time.  He had some interests.  He kept up with sports; and he was trying to get out more and socialize.  He reported that he gets sleep except when he is paranoid and seeing things.  He did not have any manic symptoms.  He denied suicidal and homicidal plans or intent.  At times he has thought that his life is not worth living; but his religion prevents him from acting on suicidal thoughts.  His judgment and insight were good.  He was alert and oriented to time, person, and place.  The examiner assigned a GAF score of 51.  He was noted to have work stress and isolation.  

In May 2016, the veteran's supervisor submitted a correspondence in which she stated that "some days" the Veteran is unable to get out of the house due to PTSD symptoms and cannot make it to work.

Analysis

The Board notes that in order for an increased rating to be warranted, the Veteran's disability would have to be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Although the Veteran stated, at his VA examinations, that he has not worked in 
15 years, the Board notes that outpatient treatment reports reflect that the Veteran is working.  He obtained a note from his supervisor that reflects that on "some days" he is unable to get out of the house due to PTSD symptoms and cannot make it to work.  The Board acknowledges the serious nature of the Veteran's symptoms (as evidenced by low GAF scores and other symptoms reflected in the VA examinations and outpatient treatment reports).  However, given that the Veteran is working; that his supervisor is making accommodations for those days when his PTSD symptoms are exacerbated; and that he is only unable to make it to work on "some days," the Board finds that the evidence weighs against finding that the Veteran's occupational impairment is total.  In doing so, the Board has considered the frequency ("some days") and severity (unable to work) of the functional impact of hs service-connected PTSD.

Additionally, the Board notes that the Veteran lives by himself, and the VA examiner has opined that the Veteran was capable of managing his financial affairs.  He further opined that the Veteran's disability was manifested by occupational and social impairment with deficiencies in most areas, such as work school family relations judgment thinking and/or mood (the precise criteria for the assignment of a 70 percent rating).  The examiner, even when the Veteran reported that he had not worked in 15 years, declined to find that the Veteran's PTSD was manifested by total occupational and social impairment.

The Veteran does not suffer from gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board recognizes that the Veteran has consistently reported hearing and seeing things (hallucinations).  However, as noted above, the fact that the Veteran has consistently been oriented to person, place, and time; the fact that the Veteran is capable of managing his financial affairs; and the fact that the Veteran is working; are all evidence that despite the hallucinations, the Veteran's disability picture is not more nearly approximated by total social and occupational impairment.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 70 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).



ORDER

An increased rating for PTSD is denied.  


REMAND

TDIU
As noted above, the outpatient treatment reports reflect that the Veteran is employed.  Consequently, his occupational impairment is not total.  However, entitlement to a TDIU is dependent on whether the Veteran is able to follow a "substantially gainful occupation."  It is unclear to what extent the Veteran is working, or is able to work.  In a March 2016 mental status examination, he stated that he was keeping busy working; but that he does not, and cannot, work every day.  

The Veteran's June 2013 application for increased compensation based on unemployability reflects that the Veteran was last employed as a nursing assistant in 1995.  The application is no longer accurate in that it does not reflect the employment noted in the outpatient treatment reports.  

The Board finds that the claim should be remanded so that the Veteran can update his application to include details regarding his most recent/current work experience.  

The Board also finds that the RO should contact the Veteran's employer to determine the nature, scope, and limitations of the Veteran's employment.  The outpatient treatment records reflect that the Veteran works for the VA and that his supervisor is Dr. C.J. (CAPRI, 2/10/17, pgs. 12, 26).   


Scars
As noted in the introduction, in May 2013, the Veteran filed a timely notice of disagreement in response to a June 2012 rating decision 

Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he update his application for increased compensation based on unemployability to reflect his most recent/current employment.

2.  Contact the Veteran's supervisor (Dr. C.J.) to determine the nature, scope, and limitations of the Veteran's employment.  

3.  Based on any responses from #1 and/or #2, undertake any appropriate action/development.  

4.  Readjudicate the issue of TDIU via a supplement statement of the case.  If the benefit sought is not allowed, then return the case to the Board.

5.  Issue a statement of the case, on the issue of entitlement to a compensable rating for scars of the head, face, and neck.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


